DETAILED ACTION

The present application 17/463,345, filed on 08/31/2021, is being examined under the first inventor to file provisions of the AIA .  A preliminary amendment filed on 11/10/3021 has been acknowledged. Claim 1 is amended. New claims 2-20 are added. Claims 1-20 are pending.
Drawings
2	The drawings received on 08/31/2021 are accepted by the Examiner.
			 	      
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Review under 35 USC § 101
4.	Claims 1-20 are directed to a process, an article of manufacture and a machine have been reviewed.  Claims 1-10 are appeared to be in one of the statutory categories [e.g. a process], the process is a method of data revision control in a large-scale data analytic system. Claims 1-10 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 11-15 are appeared to be in one of the statutory categories [e.g. an article of Manufacture]. Claims 11-15 recite one or more non-transitory computer-readable media storing instructions which when executed by one or more processors to perform a method of data revision control in a large-scale data analytic system. Claims 16-20 are appeared to be in one of the statutory categories [e.g. Machine], the machine comprising a processor one or more processors; one or more storage media storing one or more programs which, when executed by one or more processors; one or more storage media storing one or more programs which, when executed by one or more processors cause the machine to perform data revision control in a large-scale data analytic system. Claims 16-20 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, 1-20 are qualified as eligible subject Matter under 35 USC 101.

					Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obvious double patenting over claims of Patent No.: US 11,106,638 B2 and claims of Patent No.: US 10,007,674 B2. The subject matter claimed in the instant application is disclosed in the Patent No.: US 11,106,638 B2 and Patent No.: US 10,007,674 B2.   For example:

Patent 11,106,638 B2
Instant Application: 17/463,345
1. A method for data revision control in a large-scale data analytic system: storing a first version of a first dataset that is derived from a first version of a second dataset based on a first execution of a first version of a driver program; 




storing, in a build catalog, a first build catalog entry comprising an identifier of the first version of the first dataset, an identifier of the first version of the second dataset, a first branch name, and an identifier of the first version of the driver program; 




storing a second version of the first dataset that is derived from a second version of the second dataset based on a second execution of the first version of the driver program; storing, in the build catalog, a second build catalog entry comprising an identifier of the second version of the first dataset, an identifier of the second version of the second dataset, a second branch name that is different from the first branch name, and an identifier of the first version of the driver program, the build catalog including the first build catalog entry and the second build catalog entry; and causing display of a provenance graph in a graphical user interface based on the first build catalog entry and the second build catalog entry, the provenance graph display comprising: a first node representing the first version of the first dataset, a second node representing the first version of the second dataset, a third node representing the second version of the first dataset, a fourth node, representing the second version of the second dataset, a first directed edge from the first node to the second node, and a second directed edge from the third node to the fourth node.


8. One or more non-transitory computer-readable media storing instructions for execution by one or more processors, the instructions configured for performing operations comprising: storing a first version of a first dataset that is derived from a first version of a second dataset based on a first execution of a first version of a driver program; storing, in a build catalog, a first build catalog entry comprising an identifier of the first version of the first dataset, an identifier of the first version of the second dataset, a first branch name, and an identifier of the first version of the driver program; storing a second version of the first dataset that is derived from a second version of the second dataset based on a second execution of the first version of the driver program; storing, in the build catalog, a second build catalog entry comprising an identifier of the second version of the first dataset, an identifier of the second version of the second dataset, a second branch name that is different from the first branch name, and an identifier of the first version of the driver program, the build catalog including the first build catalog entry and the second build catalog entry; and causing display of a provenance graph in a graphical user interface based on the first build catalog entry and the second build catalog entry, the provenance graph display comprising: a first node representing the first version of the first dataset, a second node representing the first version of the second dataset, a third node representing the second version of the first dataset, a fourth node, representing the second version of the second dataset, a first directed edge from the first node to the second node, and a second directed edge from the third node to the fourth node.

15. A system, comprising: one or more processors; one or more storage media storing one or more programs which, when executed by the one or more processors, cause: storing a first version of a first dataset that is derived from a first version of a second dataset based on a first execution of a first version of a driver program; storing, in a build catalog, a first build catalog entry comprising an identifier of the first version of the first dataset, an identifier of the first version of the second dataset, a first branch name, and an identifier of the first version of the driver program; storing a second version of the first dataset that is derived from a second version of the second dataset based on a second execution of the first version of the driver program; 




storing, in the build catalog, a second build catalog entry comprising an identifier of the second version of the first dataset, an identifier of the second version of the second dataset, a second branch name that is different from the first branch name, and an identifier of the first version of the driver program, the build catalog including the first build catalog entry and the second build catalog entry; and causing display of a provenance graph in a graphical user interface based on the first build catalog entry and the second build catalog entry, the provenance graph display comprising: a first node representing the first version of the first dataset, a second node representing the first version of the second dataset, a third node representing the second version of the first dataset, a fourth node, representing the second version of the second dataset, a first directed edge from the first node to the second node, and a second directed edge from the third node to the fourth node.


1. A method for data revision control in a large-scale data analytic system, comprising: parsing instructions of a driver program of a plurality of build programs managed by a build service, the driver program configured to apply transformation operations at a plurality of workers to existing sets of distributed data;
 identifying, based on the parsing, one or more input datasets and an output dataset; 
obtaining schemas of the one or more input datasets and the output dataset from a schema service configured to supply schema information for a particular dataset version or a particular file of a dataset version; 




identifying, based on the parsing, one or more transformation operations; determining, based on the obtained schemas, whether each of the one or more transformation operations affects a target column related to the output dataset; storing, in a database, column provenance information for each of the target columns affected by the one or more transformation operations; and causing displaying, in a user interface, a column provenance graph that is generated based on the column provenance information in the database.

















1. One or more non-transitory computer-readable media storing instructions which when executed by one or more processors cause the one or more processors to perform a method, the method comprising: parsing instructions of a driver program of a plurality of build programs managed by a build service, the driver program configured to apply transformation operations at a plurality of workers to existing sets of distributed data;
 identifying, based on the parsing, one or more input datasets and an output dataset; 
obtaining schemas of the one or more input datasets and the output dataset from a schema service configured to supply schema information for a particular dataset version or a particular file of a dataset version; 
 identifying, based on the parsing, one or more transformation operations; determining, based on the obtained schemas, whether each of the one or more transformation operations affects a target column related to the output dataset; storing, in a database, column provenance information for each of the target columns affected by the one or more transformation operations; and causing displaying, in a user interface, a column provenance graph that is generated based on the column provenance information in the database.













16. A system, comprising: one or more processors; one or more storage media storing one or more programs which, when executed by the one or more 
processors, cause: parsing instructions of a driver program of a plurality of build programs managed by a build service, the driver program configured to apply transformation operations at a plurality of workers to existing sets of distributed data;
 identifying, based on the parsing, one or more input datasets and an output dataset; 
obtaining schemas of the one or more input datasets and the output dataset from a schema service configured to supply schema information for a particular dataset version or a particular file of a dataset version; 
identifying, based on the parsing, one or more transformation operations; determining, based on the obtained schemas, whether each of the one or more transformation operations affects a target column related to the output dataset; storing, in a database, column provenance information for each of the target columns affected by the one or more transformation operations; and





 causing displaying, in a user interface, a column provenance graph that is generated based on the column provenance information in the database.





 

Patent 10,007,674 B2
Instant Application: 17/463,345
1. A method for data revision control in a large-scale data analytic system: storing a first version of a first dataset that is derived from a first version of a second dataset based on a first execution of a first version of a driver program; 




storing, in a build catalog, a first build catalog entry comprising an identifier of the first version of the first dataset, an identifier of the first version of the second dataset, a first branch name, and an identifier of the first version of the driver program; 




storing a second version of the first dataset that is derived from a second version of the second dataset based on a second execution of the first version of the driver program; storing, in the build catalog, a second build catalog entry comprising an identifier of the second version of the first dataset, an identifier of the second version of the second dataset, a second branch name that is different from the first branch name, and an identifier of the first version of the driver program, the build catalog including the first build catalog entry and the second build catalog entry; and causing display of a provenance graph in a graphical user interface based on the first build catalog entry and the second build catalog entry, the provenance graph display comprising: a first node representing the first version of the first dataset, a second node representing the first version of the second dataset, a third node representing the second version of the first dataset, a fourth node, representing the second version of the second dataset, a first directed edge from the first node to the second node, and a second directed edge from the third node to the fourth node.

5. One or more non-transitory computer-readable media storing instructions for execution by one or more processors, the instructions configured for performing operations comprising: storing a first version of a first dataset that is derived from a first version of a second dataset based on a first execution of a first version of a driver program; storing, in a build catalog, a first build catalog entry comprising an identifier of the first version of the first dataset, an identifier of the first version of the second dataset, a first branch name, and an identifier of the first version of the driver program; storing a second version of the first dataset that is derived from a second version of the second dataset based on a second execution of the first version of the driver program; storing, in the build catalog, a second build catalog entry comprising an identifier of the second version of the first dataset, an identifier of the second version of the second dataset, a second branch name that is different from the first branch name, and an identifier of the first version of the driver program, the build catalog including the first build catalog entry and the second build catalog entry; and causing display of a provenance graph in a graphical user interface based on the first build catalog entry and the second build catalog entry, the provenance graph display comprising: a first node representing the first version of the first dataset, a second node representing the first version of the second dataset, a third node representing the second version of the first dataset, a fourth node, representing the second version of the second dataset, a first directed edge from the first node to the second node, and a second directed edge from the third node to the fourth node.


1. A method for data revision control in a large-scale data analytic system, comprising: parsing instructions of a driver program of a plurality of build programs managed by a build service, the driver program configured to apply transformation operations at a plurality of workers to existing sets of distributed data;
 identifying, based on the parsing, one or more input datasets and an output dataset; 
obtaining schemas of the one or more input datasets and the output dataset from a schema service configured to supply schema information for a particular dataset version or a particular file of a dataset version; 




identifying, based on the parsing, one or more transformation operations; determining, based on the obtained schemas, whether each of the one or more transformation operations affects a target column related to the output dataset; storing, in a database, column provenance information for each of the target columns affected by the one or more transformation operations; and causing displaying, in a user interface, a column provenance graph that is generated based on the column provenance information in the database.

















1. One or more non-transitory computer-readable media storing instructions which when executed by one or more processors cause the one or more processors to perform a method, the method comprising: parsing instructions of a driver program of a plurality of build programs managed by a build service, the driver program configured to apply transformation operations at a plurality of workers to existing sets of distributed data;
 identifying, based on the parsing, one or more input datasets and an output dataset; 
obtaining schemas of the one or more input datasets and the output dataset from a schema service configured to supply schema information for a particular dataset version or a particular file of a dataset version; 
 identifying, based on the parsing, one or more transformation operations; determining, based on the obtained schemas, whether each of the one or more transformation operations affects a target column related to the output dataset; storing, in a database, column provenance information for each of the target columns affected by the one or more transformation operations; and causing displaying, in a user interface, a column provenance graph that is generated based on the column provenance information in the database.


















 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Studer (US 2011/0066602 A1) and in view of Wang (US 2009/0228527 A1).
Referring to claims 1, 11 and 16, Studer discloses a method for data revision control in a large-scale data analytic system (See para. [0092] and para. [0093] the system tracks and maintains file versions, e.g. latest version, current version), comprising: 
parsing instructions of a driver program of a plurality of build programs managed by a build service, the driver program configured to apply transformation operations at a plurality of workers to existing sets of distributed data (See para. [0061], para. [0065] and Figures 1 and 2; a distributed [e.g. multiple processors coupled via WAN or LAN] data management system comprises instructions or program to process input datasets and transform specified values or characteristics associated with input datasets);
 identifying, based on the parsing, one or more input datasets and an output dataset (See para. [0025]-para. [0028], receiving and identifying the input data from input dataset according to a link representing a flow of data to a component of dataflow graph); obtaining schemas of the one or more input datasets and the output dataset […] configured to supply schema information for a particular dataset (See para. [0069]- para. [0071], obtaining business rules for input and output datasets);
identifying, based on the parsing, one or more transformation operations; determining, based on the obtained schemas, whether each of the one or more transformation operations affects a target column related to the output dataset (See para. [0065]-para. [0068] and Figures 2, 3A, 3B, the data management system parses elements of one dataset to elements of another dataset, both of the input or output datasets have fields or columns of the database table, the system identifies mapped relationships between inputs and outputs and transforms specified values or characteristics associated with the elements being mapped from input to output, the element being mapped by way of the input can be transformed by performing a computation or applying an expression to change the data values associated with element [e.g. the data value within a given column of the input dataset] is transformed into the output dataset,  also note in para. [0071] and Figure 4, the inputs of the business rule are listed on the left and the outputs of the business rule are listed on the right. Trigger columns 202, 204, 206, 208 in the business rule editor 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values. A rule case applies to a given record (e.g., 102 in FIG. 1A) if the data values of that record, for each trigger column in which the rule case has criteria, meets the triggering criteria. If a rule case applies, output is generated based on one or more output columns 212. A rule case that has all of its input relationships satisfied may be referred to as "triggered." Each output column 212 corresponds to a potential output variable, and the value in the corresponding cell of the applicable row 210a-h determines the output, if any, for that variable. The cell could contain a value that is assigned to the variable or it could contain an expression that must be evaluated to generate the output value);
storing, in a database, column provenance information for each of the target columns affected by the one or more transformation operations (See para [0105], the system stores transformational expressions for datasets to view values in different fields of data that has been transformed according to one or more transformational expressions); and causing displaying, in a user interface, a column provenance graph that is generated based on the column provenance information in the database (See para. [0068], para. [0085], para. [0106], displaying on the mapping view interface, a dataflow graph connecting nodes and relationship describes how an output dataset [e.g. includes different fields or columns] was derived from an input dataset).
Studer does not explicitly disclose obtaining schemas of the one or more input datasets and the output dataset from a schema service configured to supply schema information for a particular dataset version or a particular file of a dataset version.
Wang discloses obtaining schemas of the one or more input datasets and the output dataset from a schema service configured to supply schema information for a particular dataset version or a particular file of a dataset version (See para. [0031], obtaining pre-defined that should be applied to source dataset in order for the source dataset to conform with an upgraded version, obtaining pre-defined rules applied to target schema that are not present in the data source, for example create new columns for tables in the target schema that are not present)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the schema operation of Studer to obtain schemas for a particular dataset version, taught by Wang. Skilled artisan would have been motivated to transform an existing version to a version that functions correctly with a new version without causing any disruption of different result when applied multiple times (See Wang, para. [0016] and para. [0021]). In addition, both references (Wang and Studer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data transformation from input datasets to output datasets. This close relation between both references highly suggests an expectation of success.
As to claims 2, 12 and 17, Studer discloses wherein affecting the target column related to the output dataset includes one of: adding the target column to the output dataset, removing the target column from the output dataset, and updating the target column in the output dataset (See Figure 3B, removing target columns “miles”, “row” and “class” and updating the target columns including the “Group”).
As to claims 3, 13 and 18, Studer discloses wherein the column provenance information for each of the target columns comprises a directed link to the target column from one or more source columns of the one or more input datasets (See para. [0063] and para.[0106], para. [0112], the data flow graph includes links connecting nodes representing an input dataset to a output dataset, the links are representing flows of work elements, the user can view the output columns/fields and transformational expressions associated with the node, as well as the computed values of the output columns/fields based on applying the transformational expressions to the data that has been processed by the transformational expression represented by the node according to the dependency relationships represented by the links).
As to claims 4 and 14, Studer discloses wherein the column provenance graph comprises directed edges that correspond to the directed links in the column provenance information (See para. [0063] the dataflow graph includes vertices [e.g. datasets] connected by directed links [e.g. fields] between the vertices).
As to claims 5 and 15, Studer discloses wherein the directed edges in the column provenance graph are directed towards nodes corresponding to the target columns affected by the one or more transformation operations (See para. [0068], para. [0085], para. [0106], para. [0112], displaying on the mapping view interface, a dataflow graph connecting nodes and relationship describes how an output dataset [e.g. includes different fields or columns] was derived from an input dataset, note the data flow graph includes links connecting nodes representing an input dataset to a output dataset, the links are representing flows of work elements, the user can view the output columns/fields and transformational expressions associated with the node, as well as the computed values of the output columns/fields based on applying the transformational expressions to the data that has been processed by the transformational expression represented by the node according to the dependency relationships represented by the links).
As to claims 6, Studer discloses wherein the directed edges in the column provenance graph are directed towards nodes corresponding to the one or more source columns for each of the target columns indicated by the column provenance information (See para. [0068], para. [0085], para. [0106], para. [0112], the data flow graph includes links connecting nodes representing an input dataset to a output dataset, the links are representing flows of work elements, the user can view the output columns/fields and transformational expressions associated with the node, as well as the computed values of the output columns/fields based on applying the transformational expressions to the data that has been processed by the transformational expression represented by the node according to the dependency relationships represented by the links).
As to claims 7 and 20, Studer discloses receiving, via the user interface, a selection of an edge in the column provenance graph (See para. [0028], in response to a selection of a component of a dataflow graph); and causing displaying, in the user interface, transformation operations associated with the selected edge based on the column provenance information (See para. [0028], para. [0068], para. [0085], para. [0106], displaying on the mapping view interface, a dataflow graph connecting nodes and relationship describes how an output dataset [e.g. includes different fields or columns] was derived from an input dataset).

As to claim 19, Studer discloses wherein the column provenance graph comprises directed edges that correspond to the directed links in the column provenance information (See para. [0063] the dataflow graph includes vertices [e.g. datasets] connected by directed links [e.g. fields] between the vertices), and wherein the directed edges in the column provenance graph are directed towards nodes corresponding to the target columns affected by the one or more transformation operations (See para. [0068], para. [0085], para. [0106], para. [0112], displaying on the mapping view interface, a dataflow graph connecting nodes and relationship describes how an output dataset [e.g. includes different fields or columns] was derived from an input dataset, note the data flow graph includes links connecting nodes representing an input dataset to a output dataset, the links are representing flows of work elements, the user can view the output columns/fields and transformational expressions associated with the node, as well as the computed values of the output columns/fields based on applying the transformational expressions to the data that has been processed by the transformational expression represented by the node according to the dependency relationships represented by the links).
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Studer (US 2011/0066602 A1) and in view of Wang (US 2009/0228527 A1) and further in view of Vida (US 2016/0188145 A1).
As to claim 8, Studer in view of Wang does not explicitly disclose the transformation operations are displayed in a pop-up box of the user interface.
Vida discloses the transformation operations are displayed in a pop-up box of the user interface (See para. [0013], a popup window represents the state of an ongoing transformation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the display of Studer to display in a pop-up box of the user interface, taught by Vida. Skilled artisan would have been motivated to represent the state of an ongoing operation as visual remainders of the user intent (See Vida, para. [0013] and para. [0021]). In addition, all references (Vida,Wang and Studer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting an ongoing transformation via a user interface. This close relation between all references highly suggests an expectation of success.
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Studer (US 2011/0066602 A1) and in view of Wang (US 2009/0228527 A1) and further in view of Kappor(US 2011/0060719 A1).
As to claim 9, Studer discloses the column provenance graph comprises nodes that are produced by applying at least one of the one or more transformation operations (See para. [0068], para. [0085], para. [0106], displaying on the mapping view interface, a dataflow graph connecting nodes and relationship describes how an output dataset [e.g. includes different fields or columns] was derived from an input dataset).
Studer does not explicitly disclose intermediate columns that are produced by applying at least one of the one or more transformation operations, wherein the intermediate columns are not columns of the output dataset.
Kappor discloses intermediate columns that are produced by applying at least one of the one or more transformation operations, wherein the intermediate columns are not columns of the output dataset (See para. [0013], transforming the source data in the intermediate set of tables and identifying the data for columns that would change in the target instance, loading the transformed data from the intermediate set of tables to a target relational database instance).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the graph display of Studer to include intermediate columns, taught by Kappor. Skilled artisan would have been motivated to simplify the transformation process to be less expensive and less errors (See Kappor, para. [0004]). In addition, all references (Kappor,Wang and Studer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting an ongoing transformation via a user interface. This close relation between all references highly suggests an expectation of success.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Studer (US 2011/0066602 A1) and in view of Wang (US 2009/0228527 A1) and further in view of Kozina (US 2014/0114907 A1).
As to claim 10, Studer in view of Wang does not explicitly the schemas of the one or more input datasets and the output dataset are obtained based on identifiers associated with the one or more input datasets and the output dataset.
Koizumi discloses wherein the schemas of the one or more input datasets and the output dataset are obtained based on identifiers associated with the one or more input datasets and the output dataset (See para. [0122], when retrieval is executed at "year, month, and day of order" in the database defined by the target data schema, a database system (not shown) refers to the data schema mapping definition file 1071, and to a data item name of the source data schema in which the data item name of the target data schema corresponds to "year, month, and day of order". A pointer of the data item name of the source data schema is obtained from the data schema mapping definition file 1071 shown in FIG. 12, and "order date" is obtained from the source data schema data item information storage unit 1051. Accordingly, the database system can virtually integrate the two databases to operate it by executing similar retrieval at "order date" in the database defined by the source data schema).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the Studer system to obtain schemas based on identifiers, taught by Koizumi. Skilled artisan would have been motivated to uniquely identify a distinctive relation between the datasets (See Koizumi, para. [0114]). In addition, all references (Koizumi, Wang and Studer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as mapping of data schema. This close relation between both references highly suggests an expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Baudel et al. (US Patent 8,762,426 B2) discloses a display of a source data model on a user interface component being associated with a target data model is provided. The source data model and the target data model comprise a collection of data types (class/object), each including a set of name and type attributes. For each source data type of the source data model, a matching target data type is determined among said target data types in the target data model. Said source data type is linked to said matching target data type. A display of said source data model using said link between a source data type and a target data type.
Fox et al. (US Patent 7,146, 399 B2) discloses an enterprise application system including a run-time transformation server, and a message broker for routing and transforming data in the form of messages between a source application and a target application, including a plug-in for preparing requests to the run-time transformation server and for processing responses from the run-time transformation server. A method is also described and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153